DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, line 1, “They system” should apparently read ---The system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddy (“Hybrid Segmentation -- Artificial Neural Network Classification of High Resolution Hyperspectral Imagery for Site-Specific Herbicide Management in Agriculture”).
Claim 1: A method for treating a plant in a field by a farming machine that moves through the field (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting):
accessing an image of a plant, the image captured as the farming machine move past the plant in the field, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the background, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”);
identifying pixels in the image representing the plant using a plant identification model by:
classifying pixels in the image that represent plant matter as plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classifying pixels in the image that represent the airborne particulates as particulate pixels (Eddy Figure 2, The background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”), and
identifying the plant in a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the representative pixels including one or more plant pixels and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”); and
actuating a plurality of plant treatment mechanisms coupled to the farming machine to treat the identified plant as the farming machine moves past the plant in the field (Eddy Abstract, site-specific application of herbicide based on detection).
Claim 16: A farming machine for treating plants in a field as the farming machine moves in the field (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting), the farming machine comprising:
a plurality of plant treatment mechanisms coupled to the farming machine, the treatment mechanisms for treating (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting);
a detection mechanism coupled to the farming machine, the detection mechanism for capturing an image of a plant as the farming machine moves past the plant in the field (Eddy Section “Image Data Collection”, spanning pages 1250-1251);
a processor (Eddy Section “Building Artificial Neural Network Models, neural network); and
a non-transitory computer readable storage medium storing instructions (Eddy Section “Building Artificial Neural Network Models, software) that, when executed by the processor, cause the processor to:
access the image of a plant, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the background, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”);

classify pixels in the image that represent plant matter as plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classifying pixels in the image that represent the airborne particulates as particulate pixels (Eddy Figure 2, The background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”), and
identify the plant in a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the representative pixels including one or more plant pixels and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”); and
(Eddy Abstract, site-specific application of herbicide based on detection).
Claim 20: A non-transitory computer readable storage medium storing instructions (Eddy Section “Building Artificial Neural Network Models, software) for identifying and treating a plant, the instructions, when executed by a processor (Eddy Section “Building Artificial Neural Network Models, neural network), causing the processor to:
access an image of a plant, the image captured as the farming machine move past the plant in the field, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the background, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”);
identify pixels in the image representing the plant using a plant identification model by causing the processor to:
(Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classify pixels in the image that represent the airborne particulates as particulate pixels (Eddy Figure 2, The background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”), and
identify the plant in a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the representative pixels including one or more plant pixels and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, the background is interpreted to read on the airborne particulates; when an image is captured using the system of Eddy, the non-plant area is air and there would inherently be particles floating such as dust that is kicked up by either wind or even by the truck the camera is sitting on which is any space that is surrounding the plant. Therefore, it would read on the claimed “airborne particulates”); and
actuate a plurality of plant treatment mechanisms coupled to the farming machine to treat the identified plant as the farming machine moves past the plant in (Eddy Abstract, site-specific application of herbicide based on detection).
Allowable Subject Matter
Claims 2-15 & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 2 & 19 (and dependent claim 3), the art of record does not teach or suggest the recited determination of a particulate level in conjunction with the recited farm machinery with classification of plant imaging pixels as plant pixels and particulate pixels and articulation of plant treatments.
Re claims 4 & 18, the art of record does not teach or suggest the recited classification of particulate pixels obscuring plant matter as obscuring pixels in conjunction with the recited farm machinery with classification of plant imaging pixels as plant pixels and particulate pixels and articulation of plant treatments.
Re claims 5 & 17 (and dependent claim 6), the art of record does not teach or suggest the recited neural network image encoding, reducing, and latent feature classification in conjunction with the recited farm machinery with classification 
Re claim 7 (and dependent claims 8-13 & 15), the art of record does not teach or suggest the recited dust augmentation modeling arrangement in conjunction with the recited farm machinery with classification of plant imaging pixels as plant pixels and particulate pixels and articulation of plant treatments.
Re claim 14, the art of record does not teach or suggest the recited determination of a particulate pixel to plant pixel ratio conjunction with the recited farm machinery with classification of plant imaging pixels as plant pixels and particulate pixels and articulation of plant treatments.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663